Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Comments
Applicant indicates the applied reference in 10/18/2020 Office Action is a version of the current application published on December 2017. Examiner understands this publication has been published more than one year before the Application was filed, which enables it as a legitimate reference. However, Examiner has overlooked Applicant has filed PCT on 4/24/2018, enabling the Application to claim an earlier priority date. As such, the 10/18/2020 non-final Office Action was sent in error. The Application is allowable as further search fails to find reference that fully teaches or fairly suggests the subject matter of the claims. 

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a shift register, a drive method thereof, a drive control circuit, and a display apparatus, the shift register comprises an input sub-circuit, a first 
control sub-circuit, a second control sub-circuit, a third control sub-circuit, a node stabilization sub-circuit, a first output sub-circuit, and a second output sub-circuit. 
For independent claim 1, the closest prior art found, Hu; Like (US 20170269769 A1), teaches a shift register comprising an input sub-circuit, a touch control sub-circuit, a node control sub-circuit, a first output sub-circuit, and a second output sub-circuit (Fig. 1a). 
Another similar prior art Lee; Jaehoon et al. (US 20110069044 A1) teaches a shift register comprising an input sub-circuit, a first control sub-circuit, a second control sub-circuit, a third control sub-circuit, a node stabilization sub-circuit, and an output sub-circuit.
However, neither reference, alone or in combination, fully teaches or fairly suggests the structures and connections of all the sub-circuits of claim 1. 
For independent claim 16, it is allowable as it teaches a driving method for the shift-register of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/            Examiner, Art Unit 2621